59 F.3d 164NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Kevin G. TAYLOR, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 94-2143.
United States Court of Appeals,First Circuit.
June 20, 1995.

Kevin G. Taylor on brief pro se.
Donald K. Stern, United States Attorney, and Kimberly S. Budd, Assistant U.S. Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before CYR, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
This is an appeal of a district court order denying the motion of petitioner Kevin Taylor to set aside his conviction and sentence.  See 28 U.S.C. Sec. 2255.  We affirm the district court's order substantially for the reasons given by Judge Skinner, adding a brief comment.  Like the district court, we can find no indication that the lack of counsel at arraignment affected petitioner's subsequent trial.  No presumption exists that lack of counsel at an arraignment prejudices all subsequent stages of the proceeding where, as here, the only significant happening at the arraignment was the entry of a not guilty plea.  And, without some infection of the subsequent proceedings, there is no warrant for relief under Sec. 2255.


2
Affirmed.